Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 10/12/2021, wherein Claim 1 was amended and claim 8 was cancelled. The amended claims have been examined below. 
             Response to Arguments
Applicants arguments seems to focus on the center hole being larger than the presented reference, the present application is not claiming  a larger size of the center hole, the present application is claiming the relationship between the center hole and the smaller holes. Furthermore Applicant argues that having a large center hole allows to increase visibility but there is not criticality to the size of the center hole presented by the application. Furthermore per MPEP716.01(c) - II: "The arguments of counsel cannot take the place of evidence in the record” Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Edward (US 20050217031 A1).
Regarding Claim 1 Edward discloses an apparatus (See Drawing 1) comprising a wrench body, the wrench body (See Drawing 1) having a top side, a bottom side, a front end, a back end, a left edge, and a right edge; (See Drawing 1, wherein the body of the tool has all claimed sides)
the wrench body having a principal aperture extending from the top side through the bottom side proximal the front end (See Drawing 1 Aperture); and	
the wrench body having a plurality of auxiliary apertures (See Annotated Drawing 1) extending from the top side through the bottom side adjacent the principal aperture (See Annotated Drawing 1), each of the plurality of auxiliary apertures being distributed around a perimeter of the principal aperture a fixed distance from the perimeter (See Annotated Drawing 1). 
However Edward is silent to each of the plurality of auxiliary apertures having an auxiliary diameter less than 20% of a principal diameter of the principal aperture.
Regarding the limitation for each of the plurality of auxiliary apertures having an auxiliary diameter less than 20% of a principal diameter of the principal aperture. The applicant has not disclosed that the auxiliary apertures having an auxiliary diameter less than 20% the principal diameter of the principal aperture is critical or provides an advantageous effect, and It appears the apparatus would perform equally well with the ratio of the principal aperture diameter to the auxiliary apertures diameter being 31%. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to auxiliary apertures having an auxiliary diameter less than 20% the principal diameter of the principal aperture as there is an absence of criticality to this dimension and there is also an absence of unexpected results. Furthermore 
Regarding Claim 2 Edward discloses the apparatus of claim 1 further comprising each of the front end and the back end being rounded. (See Annotated Drawing 1)

    PNG
    media_image1.png
    269
    647
    media_image1.png
    Greyscale

Annotated Drawing 1

Regarding Claim 3 Edward discloses the apparatus of Claim 1 further comprising the front being semicircular. (Annotated Drawing 1)  Edward is silent to the back end being semicircular. However since Applicant has not disclosed that having the rear end being semicircular solves any stated problem or is for any particular purpose, and it appears the apparatus would perform equally well with the rear end not being semicircular. Therefore, it would have been a matter of obvious design choice to one having an ordinary skill in the art before the effective filling date of the claimed invention to modify the back of the apparatus to be semicircular. 
Regarding Claim 4 Edward as modified discloses apparatus of claim 3, further comprising the semicircular front end being concentric with the principal aperture. (See Drawing 1
Regarding Claim 6 Edward discloses the apparatus of claim 1 further comprising the plurality of auxiliary apertures being evenly radially distributed around the perimeter of the principal aperture. (See Annotated Drawing 1).
Regarding Claim 7 Edward discloses apparatus of claim 6. However Edward is silent to the apparatus further comprising the plurality of auxiliary apertures being six auxiliary apertures. (Edward has three Apertures) MPEP 2144.04 VI (B) stablishes an obviousness rationale for duplication of parts and details that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, in the instant case it would have been obvious to one of ordinary skill in the art, at the time of filing to duplicate the auxiliary apertures from three (3) to six (6), as it would provide a more versatile tool that is capable of coupling with more devices. 
Regarding Claim 9 Edward as modified discloses the apparatus of claim 3 further comprising a diameter of the front end being greater than a diameter of the back end (Edwards’s front end Diameter is 3 3/16 and back end diameter is 1 3/8; is 2.32 greater). Edwards is silent to the diameter of the front being at least three times greater than a diameter of the back. The applicant has not disclosed that having the diameter of the front end being at least three times greater than a diameter of the back is critical or provides an advantageous effect, and It appears the apparatus would perform equally well with the ratio of the front diameter to the rear diameter being 2.32. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the front end to be at least three times greater than the diameter of the back as there is an absence of criticality to this dimension and there is also an absence of unexpected results.
Regarding Claim 10 Edward discloses the apparatus of claim 9 further comprising a length of the wrench body being between 3.5 and 4.7 times the diameter of the front end (Edwards front end Diameter is 3 3/16 and the length of the wrench body is 14.5; is 4.5 times the diameter meeting the claimed limitation.)
Claims 5 and 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Edward (US 20050217031 A1) in view of James Stokes(US 6851337 B2).
Regarding Claim 5 Edward discloses apparatus of claim 1. However Edward is silent to the apparatus comprising the left edge and the right edge tapering from the front end to the back end. 
Stokes teaches an apparatus with a wrench body having the left edge and the right edge tapering from the front end to the back end (See Fig. 3) 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edward tool to incorporate the teachings of Stokes tool and provide the wrench body with a tapered handle structure. Doing so would aid in the rigidity of the tool near the head as it is known in the art because it would remove and reduce the stress points, thereby increasing the tool strength and rigidity when applying torque.
Regarding Claim 11. Edward discloses an apparatus comprising:
a wrench body (See Fig. 4), the wrench body having a top side, a bottom side, a front end, a back end, a left edge, and a right edge, the front end being semicircular; (Drawing 1, wherein the body of has all claimed sides, and the front end is semicircular)
the wrench body having a principal aperture (See Aperture in annotated Drawing 1) extending from the top side through the bottom side proximal the front end, the semicircular front end being concentric with the principal aperture (See Drawing 1 Where the aperture is concentric with the semicircular front of the apparatus); and
the wrench body having a plurality of auxiliary apertures extending from the top side through the bottom side adjacent the principal aperture, each of the plurality of auxiliary apertures being distributed around a perimeter of the principal aperture a fixed distance from the perimeter, (See Drawing 1) the plurality of auxiliary apertures comprising auxiliary apertures evenly radially distributed around the perimeter of the principal aperture (See Aperture and auxiliary apertures of Drawing 1)
However Edward is silent to the back end being semicircular, the left edge and the right edge tapering from the front end to the back end, the plurality of auxiliary apertures comprising six auxiliary apertures, each of the plurality of auxiliary apertures having an auxiliary diameter less than 20% of a principal diameter of the principal aperture. 
Regarding the limitation of the back end being semicircular, Applicant has not disclosed that having the rear end being semicircular solves any stated problem or is for any particular purpose, and it appears the apparatus would perform equally well with the rear end not being semicircular. Therefore, it would have been a matter of obvious design choice to one having an ordinary skill in the art before the effective filling date of the claimed invention to modify the back of the apparatus to be semicircular.
Regarding the limitation of the left edge and the right edge tapering from the front end to the back end. Stokes teaches an apparatus with a wrench body having the left edge and the right edge tapering from the front end to the back end (See Fig. 3 of Stokes) 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edward tool to incorporate the teachings of Stokes tool and provide the tool body with a tapered handle structure. Doing so would aid in the rigidity of the tool near the head as it is known in the art because it would remove and reduce the stress points, thereby increasing the tool strength and rigidity when applying torque.
Regarding the limitation for the plurality of auxiliary apertures comprising six auxiliary apertures, MPEP 2144.04 VI (B) stablishes an obviousness rationale for duplication of parts and details that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, in the instant case it would have been obvious to one of ordinary skill in the art, at 
Regarding the limitation for each of the plurality of auxiliary apertures having an auxiliary diameter less than 20% of a principal diameter of the principal aperture. The applicant has not disclosed that the auxiliary apertures having an auxiliary diameter less than 20% the principal diameter of the principal aperture is critical or provides an advantageous effect, and It appears the apparatus would perform equally well with the ratio of the principal aperture diameter to the auxiliary apertures diameter being 31%. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to auxiliary apertures having an auxiliary diameter less than 20% the principal diameter of the principal aperture as there is an absence of criticality to this dimension and there is also an absence of unexpected results. Furthermore making smaller bolt holes (apertures and auxiliary apertures) would allow the tool to be attach to smaller engine parts which would use smaller bolts which would indicate the need for smaller apertures.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/DAVID B. THOMAS/               Primary Examiner, Art Unit 3723